DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 08/23/19 for application number 16/549,992.  The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, IDS, and Claims. 
The Preliminary Amendment filed 11/04/19 is acknowledged.  Claim 1 is cancelled, and Claims 2-21 are added.  Claims 2-21 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 9,536,589.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Although the claims at issue are not identical, they are not patentably distinct from each other as highlighted below:


Instant Application
Patent No. 9,536,589
Claim 2:


receiver circuitry to receive data signals from a memory controller and 


a first timing signal having a first phase relationship with the data signals, 



the receiver circuitry to receive a second timing signal, the second timing signal having a second phase relationship with the first timing signal; 

transmit circuitry to transmit feedback to the memory controller, the feedback based on a comparison between the first timing signal and an on-chip timing signal based on the second timing signal; and 



wherein an adjusted second timing signal is received by the receiver circuitry, the adjusted second timing signal exhibiting an updated second phase relationship relative to the first timing signal that is based on the transmitted feedback.
Claim 1:


transmitting data signals to a memory device over each one of at least two parallel data links;

sending a timing signal to the memory device on a first dedicated link, the timing signal having a fixed phase relationship with the data signals;

driving a data strobe signal to the memory device on a second dedicated link;



receiving phase information from the memory device, the phase information generated internal to the memory device and based on a comparison between the timing signal and a version of the data strobe signal internally distributed within the memory device to sample the data signals; and

adjusting a phase of the data strobe signal relative to the timing signal based on the received phase information.


The remaining claims of the instant application repeat similar limitations as those recited in the ‘589 patent, and thus are similarly rejected.
Examiner notes the ‘589 patent itself has a terminal disclaimer filed against US Pat. No. 8,793,525, of which the instant application is also a child.  Thus, a terminal disclaimer with regards to the instant application should be made against both the ‘589 patent and the ‘525 patent.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 2-12, 14-19, and 21 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Stott et al., US Pat. Appln. Pub. No. 2007/0217559 (as listed in the IDS).
Regarding Claim 2, Stott discloses an integrated circuit (IC) memory chip [system 400 containing memory device 405 and memory controller, Fig. 14] comprising:
receiver circuitry to receive data signals from a memory controller [data sent via lanes 446 to memory device 405 containing receivers] and a first timing signal having a first phase relationship with the data signals [master clock signal clk sent via 424], the receiver circuitry to receive a second timing signal, the second timing signal having a second phase relationship with the first timing signal [strobe signal DQS send along data lanes 420; strobe signal necessarily having a phase relationship with the clock signal clk]; 
transmit circuitry to transmit feedback to the memory controller, the feedback based on a comparison between the first timing signal and an on-chip timing signal based on the second timing signal [sampling signals sample0-samplek-1, generated from clean versions of the strobe signals applied within oversampling data receivers, sampled in response to master clock signal to generate clock-to-strobe phase error signals; clock-based timing error information, including clock-to-strobe phase error information is forwarded to the memory controller 401 via back channel 426, par 79, ll. 11-20; 26-35]; and 
wherein an adjusted second timing signal is received by the receiver circuitry, the adjusted second timing signal exhibiting an updated second phase relationship relative to the first timing signal that is based on the transmitted feedback [memory controller applies composite error indication to update the clock delay control value until the desired alignment 
Regarding Claim 3, Stott discloses the IC memory chip according to Claim 2, wherein the on-chip timing signal based on the second timing signal comprises: an internally distributed version of the second timing signal [sampling signals sample0-samplek-1, generated from clean versions of the strobe signals applied within oversampling data receivers, par 79, ll. 11-15].
Regarding Claim 4, Stott discloses the IC memory chip according to Claim 2, wherein the feedback comprises: error information [clock-based timing error information, including clock-to-strobe phase error information is forwarded to the memory controller 401 via back channel 426, par 79, ll. 26-35].
Regarding Claim 5, Stott discloses the IC memory chip according to Claim 4, wherein the error information represents a phase difference between the first timing signal and the on-chip timing signal based on the second timing signal [sampling signals sample0-samplek-1, generated from clean versions of the strobe signals applied within oversampling data receivers, sampled in response to master clock signal to generate clock-to-strobe phase error signals; clock-based timing error information, including clock-to-strobe phase error information is forwarded to the memory controller 401 via back channel 426, par 79, ll. 11-20; 26-35].
Regarding Claim 6, Stott discloses the IC memory chip according to Claim 4, wherein the error information comprises early/late offsets between the first timing signal and the on-chip timing signal based on the second timing signal [sampling signals sample0-samplek-1, generated from clean versions of the strobe signals applied within oversampling data receivers, sampled in response to master clock signal to generate clock-to-strobe phase error signals; 
Regarding Claim 7, Stott discloses the IC memory chip according to Claim 2, further comprising a backchannel input- output (I/O) circuit to transmit the feedback along a backchannel link to the memory controller [clock-based timing error information, including clock-to-strobe phase error information is forwarded to the memory controller 401 via back channel 426, par 79, ll. 26-35].
Regarding Claim 8, Stott discloses the IC memory chip according to claim 2, wherein the second timing signal comprises a data strobe signal [strobe signal DQS send along data lanes 420, Fig. 14].
Regarding Claim 9, Stott discloses the method of operation in a memory device [using the memory system of Fig. 14].  The remainder of Claim 9 repeats the same limitations as recited in Claim 2, and thus is rejected accordingly.
Regarding Claim 10, Stott discloses the method according to Claim 9, wherein the receiving of the first timing signal is carried out by a dedicated input-output (I/O) circuit for coupling to a first dedicated timing link [clock signal clk sent via clock signal lane 424 to oversampling RQ receiver 535, Fig. 14].
 Regarding Claim 11, Stott discloses the method according to Claim 9, wherein the receiving of the second timing signal is carried out by a dedicated strobe input-output (I/O) circuit for coupling to a second dedicated timing link [data sent via lanes 446, 446, and 446 to memory device 405, Fig. 14].
Regarding Claims 12, 14, and 15, Stott discloses the method according to Claim 9.  Claims 12, 14, and 15 repeat the same limitations as Claims 7, 5, and 6, respectively, and thus are rejected accordingly. 
Regarding Claim 16, Stott discloses a memory device [memory system 400, Fig. 14].  The remainder of Claim 16 repeats the same limitations as recited in Claim 2, and thus is rejected accordingly.
Regarding Claim 17, Stott discloses the memory device according to Claim 16, wherein the receiver circuitry comprises: a data input-output (I/O) circuit for coupling to at least one data link [data sent via lane 446 to receiver 531 in memory device 405, Fig. 14]; a first dedicated timing I/O circuit for coupling to a first dedicated timing link [clock signal clk sent via clock lane 424 to receiver 535]; and a second dedicated timing I/O circuit for coupling to a second dedicated timing link [data sent via lane 446 to receiver 531 in memory device 405, Fig. 14].
Regarding Claims 18, 19, and 21, Stott discloses the memory device according to Claim 16.  Claims 18, 19, and 21 repeat the same limitations as recited in Claims 8, 7, and 5, respectively, and thus are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stott in view of Salt et al., Pat. Appln. Pub. No. 2003/0103486.
Regarding Claim 13, Stott discloses the method according to claim 9.  However, Stott does not explicitly teach wherein receiving the first timing signal occurs at predetermined time intervals.
In the analogous art of time synchronization, Salt teaches wherein receiving a first timing signal occurs at predetermined time intervals [periodically send messages from the master clock to the network elements, par 3, ll. 4-6].

Regarding Claim 20, Stott discloses the memory device according to Claim 16.  Claim 20 repeats the same limitations as recited in Claim 13, and thus is rejected accordingly.

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Paul Yen/Primary Examiner, Art Unit 2186